

117 HRES 337 IH: Congratulating the Department of Veterans Affairs on 75 years of psychology training and expansion of access to mental health care for veterans by expressing support for the designation of April 19 through April 23, 2021, as “VA Psychology Recognition Week”.
U.S. House of Representatives
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 337IN THE HOUSE OF REPRESENTATIVESApril 20, 2021Mr. Takano submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the Department of Veterans Affairs on 75 years of psychology training and expansion of access to mental health care for veterans by expressing support for the designation of April 19 through April 23, 2021, as VA Psychology Recognition Week.Whereas in 1946, the first clinical psychology trainee appointments of the Department of Veterans Affairs were made, employing over 200 clinical psychology trainees from 22 universities;Whereas in 1973, the Office of Academic Affairs of the Department of Veterans Affairs was established to administer all training programs of the Department; Whereas the Secretary of Veterans Affairs carries out psychology training programs in every State and Puerto Rico and trains over 1,000 psychology interns and post-doctoral fellows every year;Whereas psychologists are integral to providing high-quality, evidence-based care to veterans within the Department and in the community; andWhereas psychologists are committed to using science and advanced clinical training to provide culturally competent healthcare to veterans from diverse and disadvantaged backgrounds: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of VA Psychology Recognition Week; and(2)calls on the people of the United States, including interest groups, to observe the week with appropriate activities and programs to demonstrate support for psychologists of the Department of Veterans Affairs.